DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Claims 2-19 are pending.

Election/Restrictions
Applicant's election with traverse of X-rays as the initiation energy (Species Election I), the energy modulation agent is a biocompatible phosphorescent molecule that decreases the wavelength of the initiation energy (Species Election II), the initiation energy is not intensified by a nanoparticle or nanocluster of atoms (Species Election III), and a plasmonics-active agent is not further applied (Species Election IV) in the reply filed on 12/8/2020 is acknowledged.  
The traversal is on the ground(s) that a) the Office has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct and b) the Examiner has not shown a search burden and a search has not been conducted.  This is not found persuasive because, contrary to Applicants’ assertions, the Examiner clearly explained why the species are patentably distinct and why there would be an undue search burden for each Species Election Requirement.  See Requirement for Restriction/Election mailed 9/8/2020.  Applicants .
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 9-10, 12-17, and 19 are withdrawn1 from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/8/2020.

Priority
This application is a Divisional of US. Patent Application 15/151,642, filed May 11, 2016, now allowed, which is a continuation of U.S. Patent Application 12/417,779, filed April 3, 2009, which claims priority to U.S. provisional patent application 61/042,561, filed April 4, 2008.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statements filed 2/12/2020, 5/13/2020, and 9/15/2020.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  
Lined-through references were not considered because they are incomplete citations missing required information, e.g., publication date, source, author, etc.  Note that U.S. Patent Document “AB” (US 2004/04253138 A1) cited in the IDS filed 2/12/2020 does not exist and was therefore not considered.
Please see the attached USPTO Form 1449.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 2-6, 8, 11, and 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites administering at least one energy modulation agent “to a region of a subject in need of wound healing”, which renders the claims unclear whether “in need of wound healing” refers to the subject or the region of a subject.  Put differently, “to a region of a subject in need of wound healing” has two different, mutually exclusive interpretations.  In one interpretation, the at least one energy modulation 
The disclosure does not aid in interpreting what Applicants’ intent is as the disclosure makes no mention of administering at least one energy modulation agent to a “region” of a subject.
At bottom, it is unclear if “in need of wound healing” is referring to “a region” of a subject or “a subject” per se.

Claim 18 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 18 recites the limitation “the predetermined change” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 also recites that the energy modulation is “activated” prior to administration and after administration to the subject, the “activated energy modulation agent" is “triggered” to emit an energy that induces the predetermined change. It is unclear if such activation is application of an “initiation energy” or some other type of activation. It appears the activation is separate and distinct from the application of initiation energy because the claim recites that the “activated energy modulation agent" is “triggered” to emit an energy that induces the predetermined change, which presumably means the trigger is application of the initiation energy. It is thus unclear with what or how the energy modulation agent is "activated" prior to application of the initiation energy.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8, 11, and 18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Claim 2 is the only independent claim and is reproduced below for ease of discussion.

    PNG
    media_image1.png
    316
    688
    media_image1.png
    Greyscale

The claims thus encompass a method comprising administering at least one energy modulation agent (e.g., elected species: biocompatible phosphorescent molecule) to a region of a subject in need of wound healing, and applying an initiation energy (e.g., elected species: X-rays) that is converted by the energy modulation agent into an “emitted energy”, wherein the “emitted energy” is of a wavelength “sufficient to cause the wound healing”.
	The claims thus require administration of an energy modulation agent that converts an initiation energy (e.g., X-rays) into an emitted energy of a wavelength that causes a biological effect, i.e., “wound healing”, and requires application of a suitable “initiation energy” that is capable of being converted by the “energy modulation agent” into an emitted energy that directly causes wound healing.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claims indicates that these claims are drawn to a broad, generic method of eliciting wound healing in subjects by converting one energy (initiation energy) into another (emitted energy) via an energy modulation agent, wherein the emitted energy is of a wavelength that causes “the wound healing”.
The originally filed disclosure and instant claims lack written description of the claimed method for the following reasons.
The first 25 pages of the 133 page Specification relate to Background by discussing photobiomodulation methods and photodynamic therapy methods and “problems” associated therewith.  The “Summary of the Invention” generally describes methods for treatment of a condition, disorder, or disease in a subject by using any “suitable energy source” as the initiation energy to induce a “predetermined change” in a target structure in a subject to “treat” said condition, disorder, or disease.  
Related to the instant claims, the Specification mentions in a single paragraph that far red and NIR radiation have been shown to promote wound healing, e.g., infected, ischemic, and hypoxic wounds.  See page 4, lines 24-25.  
The Specification provides a large Markush group of exemplary conditions, disorders, or diseases that may include, cancer, autoimmune diseases, soft and bone tissue injury, chronic pain, wound healing, nerve regeneration, viral and bacterial infections, fat deposits (liposuction), varicose veins, enlarged prostate, retinal injuries and other ocular diseases, Parkinson’s disease, and behavioral, perceptional and cognitive disorders.  Exemplary conditions may also include nerve (brain) imaging and stimulation, a direct control of brain cell activity with light, control of cell death (apoptosis), and alteration of cell growth and division.  See Specification at page 35, lines 1-11.  
What Applicant has done is select wound healing from this large Markush group as the “treatment” in the instant claims, with no “blaze marks” directing the skilled artisan to select “wound healing” from the large Markush group of conditions, disorders, and diseases. 
While Applicant broadly discloses and claims that the initiation energy can be UV radiation, visible light, IR radiation, X-rays, gamma rays, an electron beam, microwaves, or radio waves, Applicant does not disclose or describe what specific “energy modulation agent” converts what specific “initiation energy” into what specific “emitted energy”. More specifically, what the disclosure does not describe are particular energy modulations agents that convert particular initiation energies into, e.g., far red and NIR radiation, that would be sufficient to “cause the wound healing”. Neither does the disclosure describe an emitted energy “to be of a wavelength sufficient to cause the wound healing” or any “initiation energy”/”energy modulation agent” combination that leads to emission of such an “emitted energy”.
More succinctly, the Specification and Claims do not describe with any reasonable specificity what “energy modulation agent” converts what “initiation energy” into what “emitted energy” of what “wavelength” to cause what “treatment”.  For example, for providing the elected “wound healing” treatment, the Specification and Claims do not describe what “energy modulation agent” should be used to convert what initiation energy into what “wavelength” of emitted energy “sufficient to cause the wound healing”.  Even if it is presumed that the X-rays are converted to visible light, Applicants do not describe or otherwise disclose what wavelengths of visible light elicit wound healing or what “energy modulation agent” converts X-rays to such an emitted energy wavelength.  
At best, Applicant’s Specification directs one administer some amount of one or more energy modulation agents, apply some source of initiation energy, and then figure out, through trial and error testing, which amounts and combinations of energy modulation agents when some initiation energy is applied, emit some wavelength of energy that “directly causes wound healing”.  At bottom, Applicant does not appear to know exactly what biological effects might be elicited by what emitted energies of what wavelengths.  This activity would therefore require “excessive trial and error experimentation” (FF 14). See In re ʼ318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).  Thus is precisely the case here. Applicants propose a hypothesis – that an “energy modulation agent” can be used to convert an “initiation energy” into an “emitted energy” that heals wounds.  Applicants leave it completely to the public to figure out what combination(s) of energy modulation agent(s) and initiation energies are compatible such that the initiation energy is converted by the energy modulation agent to an emitted energy sufficient to cause wound healing.
The claimed invention requires selection and combination of claim elements from more than a single limited list: selection of “wound healing” from a list of diseases, conditions, and disorders, selection of an “energy modulation agent” from a list of such energy modulation agents, and selection of an “initiation energy” from a list of such initiation energies.  It has been held by the Courts that the specification itself provide the blaze marks necessary to guide a skilled artisan to the claimed invention.  The blaze marks analysis is a useful guide for evaluating laundry-list disclosures, like the one here. See Fujikawa v. Wattanasin, 93 F.3d 1559, 1571 (Fed. Cir. 1996) (“In the absence of such blazemarks, simply describing a large genus of compounds is not sufficient to satisfy the written description requirement as to particular species or subgenuses.”). See also Purdue Pharma (Fed. Cir. 10/25/00) (“One cannot disclose a forest in the original application, and then later pick a tree out of the forest and say here is my invention. In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.”) Recently in Nike, Inc. v. Adidas AG, the Court explained that the written description requirement “serves the same function as ‘blaze marks on the trees’ to help ‘find[] one’s way through the woods.’” 812 F.3d 1326, 1347 (Fed. Cir. 2016) (quoting In re Ruschig, 379 F.2d 990, 995 (CCPA 1967)). 
Here, a skilled artisan would need to pick and choose from the broad, generic disclosure without any guidance from the written description (“blaze marks”) to arrive at the claimed invention. For example, there is nothing in the disclosure providing the skilled artisan a reason to cobble together selected elements from the broad, generic disclosure and thus recognize the now-claimed method for wound healing.
“Patents are not rewarded for mere searches, but are intended to compensate their successful completion. That is why the written description requirement incentivizes ‘actual invention,’ and thus ‘[a] mere wish or plan’ for obtaining the claimed invention is not adequate written description.’” Nuvo Pharma. (Fed. Cir. 05/15/19).
Here, Applicants have searched the prior art relating to photodynamic therapy (see pages 1-24 of the Specification), briefly discuss “problems” with photodynamic therapy (see pages 24-25 of the Specification), and then provide a mere wish or plan for treating a disease, disorder, or condition: 1) using “any suitable energy source” as an initiation energy to induce predetermined changes in a target structure to treat said condition, disorder, or disease; 2) using a “modulation agent” which adsorbs, intensifies or modifies the initiation energy into an energy that effects a predetermined change in a target structure; 3) using any suitable energy source as the initiation energy source to activate an activatable pharmaceutical agent and thereby cause a predetermined change in a target structure to treat a condition, disorder or disease. Conspicuously absent from the disclosure is any discernable guidance or direction for selecting an “initiation energy” and/or “energy modulation agent” and/or “emitted energy” for “wound healing” as presently claimed.
In Purdue Pharma (Fed. Cir. 06/13/17) (non-precedential), the Court affirmed a PTAB written-description unpatentability determination in an interference where the claims combined features identified in Specification but were not described in combination with each other.  Such is the case here.  While all of the individual claimed features, i.e., wound healing in a subject, administering an energy modulation agent to a subject, and applying an initiation energy that is converted by the energy modulation agent into an emitted energy, are all individually present in the Specification, they are not described in combination with one another.
The claimed subject matter must be disclosed in the Specification; it is not good enough for the claimed subject matter to be obvious in view of the Specification’s disclosure. Ariad Pharm. (Fed. Cir. 03/22/10) (en banc).  Also see Rivera (Fed. Cir. 05/23/17) (Specification “does not teach a container with an integrated filter, and so, does not provide written description support for such a container, even if that type of container might be rendered obvious by the specification.”).  Such is the case here.  The Specification does not teach a method of wound healing in a subject comprising administering at least one energy modulation agent selected to have an emitted energy of a wavelength sufficient to cause wound healing upon application of an applied initiation energy, and applying an initiation energy that is converted by the energy modulation agent into the emitted energy that directly causes wound healing. While such a method might have been obvious in view of the omnibus disclosure, that is not enough to satisfy the Written Description requirement. 
Accordingly, in the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed methods of “wound healing” in subjects by converting one energy (initiation energy) into another (emitted energy) via an energy modulation agent, wherein the emitted energy is of a wavelength sufficient to directly cause the wound healing.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the claimed methods.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8, 11, and 18 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
Claim 2 is the only independent claim and is reproduced below for ease of discussion.

    PNG
    media_image1.png
    316
    688
    media_image1.png
    Greyscale

The claims thus encompass a method comprising administering at least one energy modulation agent (e.g., elected species: biocompatible phosphorescent molecule) to a region of a subject in need of wound healing, and applying an initiation energy (e.g., elected species: X-rays) that is converted by the energy modulation agent into an “emitted energy”, wherein the “emitted energy” is of a wavelength sufficient to “cause the wound healing”.
	Applicant discloses and claims that the at least one energy modulation agent is one or more members selected from the group consisting of a biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle, fluorescing metal coated metal oxide nanoparticle, fluorescing dye molecule, gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle, a water soluble quantum dot encapsulated by polyamidoamine dendrimers, a luciferase, a biocompatible phosphorescent molecule, a combined electromagnetic energy harvester molecule, and a lanthanide chelate exhibiting intense luminescence. See Claim 11.
	Applicant discloses and claims that the initiation energy can be any of UV radiation, visible light, IR radiation, X-rays, gamma rays, an electron beam, microwaves, or radio waves. See Claim 8.
The claims are indeterminately broad as they encompass administration of any energy modulation agent that converts any initiation energy into any emitted energy of any wavelength that is “sufficient to cause the wound healing”.

The state and predictability of the art, and relative skill of those in the art
Far red and NIR radiation have been known to promote wound healing, e.g., infected, ischemic, and hypoxic wounds.  See Specification at page 4, lines 24-25, citing to WONG-RELEY, WTT, JBC, 280(6):4761-4771 (2005).   
What was not known or described in the prior art is using, e.g., X-rays, as an “initiation energy” whose wavelength is increased or decreased by an “energy modulation agent” into an “emitted energy”, i.e., wavelength, that is sufficient to cause wound healing.  While those skilled in the art might know that far red and NIR (e.g., about 700-750 nm wavelength) radiation have been known to promote wound healing, they would have no idea what “energy modulation agent” converts what “initiation energy” into far red or NIR radiation. For example, a person of ordinary skill in the art seeking to convert, e.g., X-rays (10 picometers to 10 nm), into far red or NIR (e.g., about 700-750 nm wavelength) radiation would have no clue whatsoever what particular biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle, fluorescing metal coated metal oxide nanoparticle, fluorescing dye molecule, gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle, water soluble quantum dot encapsulated by polyamidoamine dendrimers, luciferase, biocompatible phosphorescent molecule, combined electromagnetic energy harvester molecule, or lanthanide chelate exhibiting intense luminescence would be capable of such conversion.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, the disclosure totally fails to provide details as to how to make and use the invention.  Rather, Applicants broadly and generically hypothesize treatments for conditions, disorders, or diseases that may include, cancer, autoimmune diseases, soft and bone tissue injury, chronic pain, wound healing, nerve regeneration, viral and bacterial infections, fat deposits (liposuction), varicose veins, enlarged prostate, retinal injuries and other ocular diseases, Parkinson’s disease, and behavioral, perceptional and cognitive disorders, which treatments are broadly and generically described to comprise administering an “energy modulation agent” that converts an “initiation energy” into an “emitted energy” sufficient to elicit treatment of the condition, disorder, or disease.
What Applicants fail to provide is a specific and useful teaching.  For example, Applicants fail to teach the public any reasonably specific “energy modulation agent” that converts any specific “initiation energy” to any specific “emitted energy”.  If a person of ordinary skill in the art wanted an “emitted energy” of 750 nm, they are provided no guidance or direction with regard to, for example, what “initiation energy” to apply and/or what “energy modulation agent” to use.  
For example, Applicants elected X-rays as the initiation energy (Species Election I) and that the energy modulation agent is a biocompatible phosphorescent molecule that decreases the wavelength of the initiation energy (Species Election II).  If far red and NIR radiation are the wavelengths of light needed to treat wounds (Specification at page 4, lines 24-25, citing to WONG-RELEY, WTT, JBC, 280(6):4761-4771 (2005)), it would be impossible to apply X-rays as the initiation energy and have an energy modulation agent decrease the wavelength of the X-rays to produce far red or NIR radiation as recited in Claim 6.  As X-rays (10 pm to 10 nm) have a shorter wavelength than NIR light (700-750 nm), the wavelength of X-rays would have to be INCREASED by the energy modulation agent to emit NIR light sufficient to treat a wound.
At bottom, the supporting disclosure is anything but specific.  The skilled artisan has no way of determining what combination of energy modulation agent and initiation energy will result in an emitted energy of a wavelength sufficient to cause any particular treatment.

The amount of direction or guidance provided and the presence or absence of working examples
	The instant specification merely provides a blueprint for further research and development by hypothesizing that it is possible to treat virtually every conceivable disease, disorder, or condition by administering an “energy modulation agent” that receives one energy (initiation energy) and re-emits another energy (emitted energy) that is sufficient to treat the disease, condition, or disorder.  In fact, the guidance and direction provided in the disclosure is even more generic than what is presently claimed.  For example, the Specification discloses that one object of the invention is to provide a method for modifying a target structure which mediates or is associated with a biological activity, comprising:
(1) contacting said target structure with at least one activatable pharmaceutical agent (PA) that is capable of effecting a predetermined change in a target structure when activated, optionally in the presence of at least one member selected from the group consisting of energy modulation agents, plasmonics-active agents and combinations thereof; and
(2) applying an initiation energy from an initiation energy source to said target structure,
- wherein the energy modulation agent, if present, upgrades or downgrades the initiation energy to an activation energy capable of activating the at least one activatable pharmaceutical agent;
- wherein the plasmonics-active agent, if present, enhances or modifies the applied initiation energy or the activation energy generated by the energy modulation agent, or both; and
- thus causing the predetermined change to the target structure to occur,
wherein said predetermined change modifies the target structure and modulates the biological activity of the target structure.
Applicant discloses that the predetermined change may enhance the expression of, promote the growth of, or increase the quantity of the target structure; or the predetermined change can enhance, inhibit or stabilize the usual biological activity of the target structure compared to a similar untreated target structure. For example, the predetermined change can alter the immunological or chemical properties of the target structure which may be a cell, cell membrane, internal cellular structure, polypeptide or non-polypeptide compound which can be modified by said predetermined change to be more or less antigenic or immunogenic.
Applicant provides no guidance or direction whatsoever for selecting a particular energy modulation agent to convert any particular energy into another particular energy in order to treat any particular disease, disorder, or condition.  Such is left completely to the public to figure out.  
There is not a single working example demonstrating wound healing in any model of wound healing with any energy modulation agent and initiation energy.
	There is no guidance whatsoever regarding doses and/or amounts of the claimed “energy modulation agent” and “initiation energy” intended to be administered to a patient such that they produce an emitted energy of a wavelength sufficient to cause wound healing.
At best, Applicant’s Specification directs one administer an “energy modulation agent”, e.g., a biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle, fluorescing metal coated metal oxide nanoparticle, fluorescing dye molecule, gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle, a water soluble quantum dot encapsulated by polyamidoamine dendrimers, a luciferase, a biocompatible phosphorescent molecule, a combined electromagnetic energy harvester molecule, and a lanthanide chelate exhibiting intense luminescence, apply an “initiation energy”, e.g., UV radiation, visible light, IR radiation, X-rays, gamma rays, an electron beam, microwaves, or radio waves, and then figure out, through extensive trial and error testing, which amounts and combinations of energy modulation agents and initiation energies emit an energy of a wavelength sufficient to cause wound healing.  

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that administration of any and all energy modulation agents that receive an “initiation energy” and re-emit an “emitted energy” could be administered in amounts and in a manner such that the initiation energy applied is predictably converted to an "emitted energy" of a wavelength sufficient to cause wound healing as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
Applicant's specification is a quintessential "hunting license" because Applicant has only searched the prior art and provided vague, general intimations of ideas that may or may not work.
In the instant case, Applicant has presented a general idea that administration of any and all combinations of at least one “energy modulation agent”, e.g., a biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle, fluorescing metal coated metal oxide nanoparticle, fluorescing dye molecule, gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle, a water soluble quantum dot encapsulated by polyamidoamine dendrimers, a luciferase, a biocompatible phosphorescent molecule, a combined electromagnetic energy harvester molecule, and a lanthanide chelate exhibiting intense luminescence, application of an “initiation energy”, e.g., UV radiation, visible light, IR radiation, X-rays, gamma rays, an electron beam, microwaves, or radio waves, to a subject will result in an “emitted energy” of a wavelength sufficient to cause wound healing.
Determining if any particular amounts and combinations of “energy modulation agent” and “initiation energy” would emit an energy of a wavelength sufficient to cause wound healing would require administration of a random “energy modulation agent” in some unknown and unidentified amount to a subject and applying a random “initiation energy” in some unknown and unidentified amount and determining whether each combination and/or amounts of energy modulation agent and initiation energy result in an emitted energy of a wavelength sufficient to cause wound healing. This is undue experimentation given broad, generic guidance and direction provided by Applicant.  
Applicants have merely provided the public with broad, general guidance (i.e., a blueprint for further research spanning entire fields of endeavor) and placed the burden entirely on the public to carry out all of the research, development, and experimentation to determine what embodiments of the claimed invention, if any, actually work.  Applicants’ claims encompass such far reaching and distinct fields of research that it is unlikely any ordinary skilled artisan from any particular field of research would have the requisite skill in the art to carry out the invention.  For example, the claims encompass treatment of subjects comprising administering an “energy modulation agent”, which falls in the pharmaceutical/medical field of endeavor (A61K47/6923).  The claims encompass administering an initiation energy, e.g., X-rays, which falls under the magnetotherapy field of endeavor (A61N5/10). The claims encompass converting an initiation energy, e.g., X-rays, to light energy, which falls under the radiation therapy field of endeavor (A61N5/062) or photosensitization field of endeavor (A61K41/0057). 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-6, 8, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-103 and 119-188 of U.S. Patent No. 10,493,296. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘296 patent claims encompass administering an “energy modulation agent” to a subject, e.g., metal nanoparticle, that upon exposure to an “initiation energy” of a first wavelength λ1 emits light including a second wavelength λ2, in the vicinity of or into the target structure, wherein the second wavelength λ2 has a higher energy than the first wavelength λ1, wherein the emitted light including the second wavelength λ2 directly or indirectly contacts the target structure and induces a predetermined change in the target structure in situ, wherein said predetermined change modifies the target structure and modulates the biological activity of the target structure (Claim 1) and wherein the predetermined change is wound healing (Claim 119).
As per Claim 3, the initiation energy is capable of penetrating completely through said subject (Claim 35 of ‘296 patent).
As per Claims 4-5, the initiation energy is applied from either a single source or more than one source (Claims 83-84 of the ‘296 patent).
As per Claim 6, because the second wavelength λ2 has a higher energy than the first wavelength λ1 and energy is inversely proportional to the wavelength, increasing the energy of the wavelength necessarily means its wavelength is decreased.
As per Claim 8, applying comprises applying said initiation energy from a source emitting at least one energy selected from the group consisting of visible light, infrared radiation, microwaves, and radio waves (Claim 38 of ‘296 patent).
As per Claim 11, the “energy modulation agent” is the metal nanoparticle(s) recited in the ‘296 patent claims.  Further, the ‘296 patent expressly recites the method further comprises administering to said subject at least one energy modulation agent (Claim 85 of the ‘296 patent), wherein the energy modulation agent is specifically located around, on, or in the target structure (Claim 87 of the ‘296 patent), and wherein the at least one energy modulation agent is one or more members selected from the group consisting of a biocompatible fluorescing metal nanoparticle, fluorescing metal oxide nanoparticle, fluorescing dye molecule, gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle, a water soluble quantum dot encapsulated by polyamidoamine dendrimers, a luciferase, a biocompatible phosphorescent molecule, a combined electromagnetic energy harvester molecule, and a lanthanide chelate exhibiting intense luminescence (Claim 92 of the ‘296 patent).
	Accordingly, the instant claims and those of the ‘296 patent substantially overlap in scope, with embodiments encompassed by the ‘296 patent anticipating the instant claims, and are therefore patentably indistinct.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
    

    
        1 The Examiner agrees with Applicants that the elected species are encompassed by Claims 2-6, 8, 11, and 18.
        2 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.